January 27.
Judge Brooke,
delivered the opinion of the court, in both cases.
In the first case:
The court is of opinion, that the superior court erred in permitting the plaintiff to reply and demur to the same pleas; yet, as these pleas allege no substantial bar to the action, and the issues in fact being all found for the plaintiff, the judgment is affirmed.
In the second case:
The court would also affirm the judgment in this cases for the reasons assigned in the other case, but the replication to the plea of payment which is general, only negatives the payment to Lewis the surviving partner. On this ground, the judgment is reversed, and all the pleadings, except the pleas of payment and no such record, are set aside, and the cause is remanded for further proceedings, and a new trial awarded, to be had therein.